 

 
   
  

Case aselan Oat So BR BRALEGrunierauMeniied FARHAAG13
-S. DISTRICT COURT
AO 442 (Rev. 11/11) Arrest Warrant NORTHERN DISTRICT OF TEXAS

4

FILED

   
 

 

UNITED STATES DISTRICT Gbura

 

for the |
Northern District of Texas CLERK, U.S. DISTRICT COURT |
| By |
United States of America a _e cepa
V. ) —_
) Case No.  2:20-MJ-182

)

)

Brenda Aurora Payne

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Brenda Aurora Payne ;
who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment OO Superseding Indictment © Information © Superseding Information & Complaint

Probation Violation Petition CG Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

On or about November 5, 2020, in the Amarillo Division of the Northern District of Texas, and elsewhere, Brenda Aurora

Payne, defendant, did knowingly and intentionally distribute and possess with intent to distribute a mixture and substance
containing a detectable amount of methamphetamine, a Schedule I! controlled substance. In violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(C).

  

Date: 11/13/2020

 

Issuing officer's signature

City and state: Amarillo, Texas Lee Ann Reno, U.S. Magistrate Judge
Printed name and title

 

 

 

Return

This warrant was received on (date) f H13/ 20 , and the person was arre,
at (city and state) flutay [lo / TK ,
Date: (7/ 24 Tao
ae

Pet SM Chas Brwr

Printed name and title

 

d on (date) (2 L7, 202

  
 

 

 

 

hy Arresting officer's signature

 

 

 
